DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/27/2022 and 6/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-20 are directed to statutory categories, namely a process (claims 1-9), a machine (claims 10-18) and an article of manufacture (claims 19-20).

Step 2A, Prong 1: Claims 1, 10 and 19 in part, recite the following abstract idea: 
…A method, comprising: identifying, …in real time, a trigger event initiated by at least one participant of the meeting, wherein the trigger event is indicative of at least a reference to meeting metadata associated with the meeting; recording… meeting data associated with the at least one participant of the meeting for a determined duration to generate a meeting snippet, wherein the recording is based on the identified trigger, wherein the meeting snippet is associated with the at least one participant; …associated with the at least one participant based on the meeting snippet associated with the at least one participant; and generating… one or more meeting recommendations by utilizing… wherein the one or more meeting recommendations include meeting metadata for another meeting [Claim 1],
… identify, in real time, a trigger event initiated by at least one participant of the meeting, wherein the trigger event is indicative of at least a reference to meeting metadata associated with the meeting; record meeting data associated with the at least one participant of the meeting for a determined duration to generate a meeting snippet, wherein the recording is based on the identified trigger, wherein the meeting snippet is associated with the at least one participant; …associated with the at least one participant based on the meeting snippet associated with the at least one participant; and generate one or more meeting recommendations by utilizing… wherein the one or more meeting recommendations include meeting metadata for another meeting [Claim 10],
…identifying, in real time, a trigger event initiated by at least one participant of the meeting, wherein the trigger event is indicative of at least a reference to meeting metadata associated with the meeting; recording, meeting data associated with the at least one participant of the meeting for a determined duration to generate meeting snippet, wherein the recording is based on the identified trigger; …associated with the at least one participant based on the meeting snippet associated with the at least one participant; and generating, one or more meeting recommendations by utilizing… wherein the one or more meeting recommendations include meeting metadata for another meeting  [Claim 19].


These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, generating meeting recommendations is considered to describe steps for managing personal behavior as well as interactions between people. As such, claims 1, 10 and 19 recite concepts identified as abstract ideas.

Dependent claims 2-9, 11-18 and 20 recite limitations relative to the independent claims, including, for example: 
wherein the meeting data comprises a transcript of the audio generated by the at least one participant during the meeting, a transcript of the content shared by the at least one participant during the meeting, and/or meeting notes input by the at least one participant [Claim 2],
based on the meeting metadata associated with the meeting [Claim 3],
may be configured to associate the at least one participant with one or more topics [Claim 4],
generating…the one or more meeting recommendation… associated with the other participants of the other meeting [Claim 5],
facilitate capture of the meeting data during the other meeting [Claim 6],
retrieving… task metadata associated with one or more tasks assigned to the at least one participant, from one or more project management tools [Claim 7],
appending… the task metadata to the meeting data [Claim 8],
…associated with the at least one participant based on the meeting data associated with the at least one participant [Claim 9].

The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 10 and 19 only recite the following additional elements – 
…by a processor… by the processor…; …by the processor, training a machine learning (ML) model…; by the processor…; the trained ML model… [Claim 1],
…A central server, comprising: a memory device comprising a set of instructions; a processor communicatively coupled with the memory device, wherein the processor is configured to…; train a machine learning (ML) model…; the trained ML model… [Claim 10],
…A non-transitory computer-readable medium having stored thereon, computer-readable instructions, which when executed by a computer, causes a processor in the computer to execute operations, the operations comprising…; training, a machine learning (ML) model…; …the trained ML model… [Claim 19].

The processor, machine learning model, server, memory and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 10 and 19 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
…by a processor… by the processor…; …by the processor, training a machine learning (ML) model…; by the processor…; the trained ML model… [Claim 1],
…A central server, comprising: a memory device comprising a set of instructions; a processor communicatively coupled with the memory device, wherein the processor is configured to…; train a machine learning (ML) model…; the trained ML model… [Claim 10],
…A non-transitory computer-readable medium having stored thereon, computer-readable instructions, which when executed by a computer, causes a processor in the computer to execute operations, the operations comprising…; training, a machine learning (ML) model…; …the trained ML model… [Claim 19].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nelson et al., U.S. Publication No. 2019/0108834 [hereinafter Nelson].


Regarding claim 1, Nelson anticipates …A method, comprising: identifying, by a processor in real time, a trigger event initiated by at least one participant of the meeting, wherein the trigger event is indicative of at least a reference to meeting metadata associated with the meeting (Nelson, ¶ 297, Translation/transcription data 1172, 1182, 1192 may also include metadata that specifies one or more attributes of translation/transcription data (discloses transcription metadata) 1172, 1182, 1192, such as timestamp information, data size information, information about content, including context, speaker, location, etc. The metadata may include data that is manually specified by a user, for example during configuration or training, and data that is determined by translation/transcription services 1170, 1180, 1190), (Id., ¶ 109, The tasks may include a wide variety of tasks, such as agenda creation, participant selection, real-time meeting management, meeting content supplementation, and post-meeting processing), (Id., ¶ 301, As depicted in FIG. 14, the confidence scores may for each translated/transcribed unit of speech may be included in resulting translation/transcription data 1162 and may be used during subsequent processing. For example, confidence scores may be displayed on a graphical user interface concurrent with the display of resulting translation/transcription data 1162 to provide a visual indication of the accuracy of translated/transcribed units of speech. Confidence scores may also be included in various types of documentation, such as a meeting summary or meeting transcript. Special visual effects, such as highlighting, formatting, etc., may be used to conspicuously identify particular units of speech that have a confidence score below a specified threshold, to trigger, for example, manual editing or special processing. For example, suppose that the confidence scores for a particular unit of speech from all of the translation/transcription services that were used are below a specified threshold…), (Id., ¶ 302, As depicted in FIG. 14, resulting translation/transcription data 1162 may have corresponding metadata that specifies or more attributes of resulting translation/transcription data 1162 such as the source of each of the units of speech, i.e., translation/transcription data 1172, 1182, or 1192, data size information, information about content, including context, speaker, location, etc. The metadata may be generated by translation/transcription services 1170, 1180, 1190, and/or by translation/transcription manager 1140, and stored as part of or separate from translation/transcription data 1172, 1182, or 1192 and resulting translation/transcription data 1162), (Id., ¶ 285, In step 1302, a request is received to translate/transcribe data (discloses trigger event indicative of a reference to transcription metadata). For example, translation/transcription manager 1140 receives, from requestor 1110, a request to translate/transcribe data. The request specifies or includes text or audio data to be translated/transcribed. For example, the request may include text or audio data to be translated/transcribed, or a reference, such as a link, to the text or audio data to be translated/transcribed. The text or audio data may represent a completed conversation or session, such as a meeting, conversation, etc. Alternatively, the text or audio data may represent a portion of a conversation or session, and translation/transcription manager 1140 may process the text or audio data as it is generated. For example, translation/transcription manager 1140 may process text or audio data as it is generated and streamed during an electronic meeting to provide live translation/transcription services during an electronic meeting. Embodiments are not limited to requestors issuing explicit, separate requests for each portion of text or audio data to be translated/transcribed, and providing text or audio data may itself constitute a request to translate/transcribe data).
recording, by the processor, meeting data associated with the at least one participant of the meeting for a determined duration to generate a meeting snippet, wherein the recording is based on the identified trigger, wherein the meeting snippet is associated with the at least one participant (Id., ¶ 378, IWB appliance 1710 may also start a recording of the electronic meeting (discloses recording meeting data) from which a meeting transcript may be generated. The meeting recording and/or the meeting transcript may be stored in storage 1764), (Id., ¶ 276, A speaker table 1220 specifies one or more translation/transcription services that are likely to provide accurate results for a particular speaker. For example, translation/transcription services S1 and S2 are likely to provide accurate results when processing text or audio data, or a portion thereof, that corresponds to “Speaker A” speaking (discloses snippet associated with a participant), while translation/transcription service S3 is likely to provide accurate results when “Speaker D” is speaking), (Id., ¶ 285, In step 1302, a request is received to translate/transcribe data. For example, translation/transcription manager 1140 receives, from requestor 1110, a request to translate/transcribe data. The request specifies or includes text or audio data to be translated/transcribed. For example, the request may include text or audio data to be translated/transcribed, or a reference, such as a link, to the text or audio data to be translated/transcribed. The text or audio data may represent a completed conversation or session, such as a meeting, conversation, etc. Alternatively, the text or audio data may represent a portion of a conversation or session, and translation/transcription manager 1140 may process the text or audio data as it is generated. For example, translation/transcription manager 1140 may process text or audio data as it is generated and streamed during an electronic meeting to provide live translation/transcription services during an electronic meeting. Embodiments are not limited to requestors issuing explicit, separate requests for each portion of text or audio data to be translated/transcribed, and providing text or audio data may itself constitute a request to translate/transcribe data. For example, requestor 1110 may send a first request that represents the start of a stream of text or audio data, followed by multiple subsequent requests that represent chunks of text or audio data that comprise the stream).
training, by the processor, a machine learning (ML) model associated with the at least one participant based on the meeting snippet associated with the at least one participant (Id., ¶ 271, According to one embodiment, translation/transcription server 1130 includes a translation/transcription manager 1140 that implements one or more heuristics, decision logic, algorithms, intelligence, natural language processing, natural language classifying, learning, etc., to perform the functionality described herein. In addition, as described in more detail hereinafter, the heuristics, decision logic, algorithms etc., used by translation/transcription manager 1140 may be dynamic and change over time via user feedback), (Id., ¶ 276, A speaker table 1220 specifies one or more translation/transcription services that are likely to provide accurate results for a particular speaker. For example, translation/transcription services S1 and S2 are likely to provide accurate results when processing text or audio data, or a portion thereof, that corresponds to “Speaker A” speaking (discloses snippet associated with a participant), while translation/transcription service S3 is likely to provide accurate results when “Speaker D” is speaking), (Id., ¶ 297, Translation/transcription data 1172, 1182, 1192 may also include metadata that specifies one or more attributes of translation/transcription data 1172, 1182, 1192, such as timestamp information, data size information, information about content, including context, speaker, location, etc. The metadata may include data that is manually specified by a user, for example during configuration or training (discloses training a machine learning model), and data that is determined by translation/transcription services 1170, 1180, 1190), (Id., ¶ 410, one or more processes on IWB appliance 1710, such as meeting manager 1756, may analyze IWB appliance usage information 1768 to identify usage patterns for prior electronic meetings. This may include the use of any number and types of heuristics, algorithms, machine learning, artificial intelligence, etc.);
and generating, by the processor, one or more meeting recommendations by utilizing the trained ML model, wherein the one or more meeting recommendations include meeting metadata for another meeting (Id., ¶ 147, Meeting intelligence apparatus 102 may also be configured to create new meetings based upon implicit commands. Implicit commands or requests are statements made during an electronic meeting that indicate a desire for a new meeting, even though the statements may not include an explicit specified command or request for a new meeting. For example, meeting intelligence apparatus 102 may detect, in meeting content data, statements made as part of a conversation to indicate that another meeting may be useful in discussing a particular topic. Examples of such statements include “It would be good to discuss this in a separate meeting” and “Let's setup another meeting to discuss this further.” These statements can be characterized as representing an implied request for a new electronic meeting. Cognitive computing functionality provided by meeting intelligence apparatus 102 may be used to analyze statements made during an electronic meeting to determine whether an implicit command or request for a new electronic meeting has been made during an electronic meeting), (Id., ¶ 151, Electronic meeting agendas may be created manually by users and may be created with the assistance of artificial intelligence provided by meeting intelligence apparatus 102. According to one embodiment, meeting intelligence apparatus 102 participates in the creation of electronic meeting agendas by providing suggested items to be included on an electronic meeting agenda. The electronic meeting application may request that meeting intelligence apparatus 102 provide suggested agenda items for an electronic meeting. The request for suggested agenda items may include data that specifies a plurality of attributes of the new electronic meeting. For example, a request for suggested agenda items may include any of the data specified by a user in new meeting portion 234 of electronic meeting management screen 230. In response to this request, meeting intelligence apparatus 102 analyzes various types of information and provides suggested agenda items to the electronic meeting application, which displays the suggested items for a user, and allows a user to select suggested items to be included in an electronic meeting agenda).

Regarding claim 2, Nelson anticipates …the method of claim 1…
Nelson further anticipates …wherein the meeting data comprises a transcript of the audio generated by the at least one participant during the meeting, a transcript of the content shared by the at least one participant during the meeting, and/or meeting notes input by the at least one participant (Nelson, ¶ 276, A speaker table 1220 specifies one or more translation/transcription services that are likely to provide accurate results for a particular speaker. For example, translation/transcription services S1 and S2 are likely to provide accurate results when processing text or audio data, or a portion thereof, that corresponds to “Speaker A” speaking (discloses snippet associated with a participant), while translation/transcription service S3 is likely to provide accurate results when “Speaker D” is speaking).

Regarding claim 3, Nelson anticipates …the method of claim 1…
Nelson further anticipates …further comprising training, by the processor, the ML model based on the meeting metadata associated with the meeting (Nelson, ¶ 271, According to one embodiment, translation/transcription server 1130 includes a translation/transcription manager 1140 that implements one or more heuristics, decision logic, algorithms, intelligence, natural language processing, natural language classifying, learning, etc., to perform the functionality described herein. In addition, as described in more detail hereinafter, the heuristics, decision logic, algorithms etc., used by translation/transcription manager 1140 may be dynamic and change over time via user feedback), (Id., ¶ 276, A speaker table 1220 specifies one or more translation/transcription services that are likely to provide accurate results for a particular speaker. For example, translation/transcription services S1 and S2 are likely to provide accurate results when processing text or audio data, or a portion thereof, that corresponds to “Speaker A” speaking (discloses snippet associated with a participant), while translation/transcription service S3 is likely to provide accurate results when “Speaker D” is speaking), (Id., ¶ 297, Translation/transcription data 1172, 1182, 1192 may also include metadata that specifies one or more attributes of translation/transcription data 1172, 1182, 1192, such as timestamp information, data size information, information about content, including context, speaker, location, etc. The metadata may include data that is manually specified by a user, for example during configuration or training (discloses training a machine learning model), and data that is determined by translation/transcription services 1170, 1180, 1190).

Regarding claim 4, Nelson anticipates …the method of claim 1…
Nelson further anticipates …wherein the ML model may be configured to associate the at least one participant with one or more topics (Id., ¶ 26, FIG. 4A is a block diagram that depicts an arrangement in which meeting intelligence apparatus includes speech or text recognition logic that processes first meeting content data to determine one or more corresponding agenda topics), (Id., ¶ 109, Artificial intelligence is introduced into an electronic meeting context to perform various tasks before, during, and/or after electronic meetings. The tasks may include a wide variety of tasks, such as agenda creation, participant selection, real-time meeting management, meeting content supplementation, and post-meeting processing. The artificial intelligence may analyze a wide variety of data such as data pertaining to other electronic meetings, data pertaining to organizations and users, and other general information pertaining to any topic), (Id., ¶ 147, Meeting intelligence apparatus 102 may also be configured to create new meetings based upon implicit commands. Implicit commands or requests are statements made during an electronic meeting that indicate a desire for a new meeting, even though the statements may not include an explicit specified command or request for a new meeting. For example, meeting intelligence apparatus 102 may detect, in meeting content data, statements made as part of a conversation to indicate that another meeting may be useful in discussing a particular topic. Examples of such statements include “It would be good to discuss this in a separate meeting” and “Let's setup another meeting to discuss this further), (Id., ¶ 170, In situations where multiple SMEs are identified for a particular subject matter, all of the identified SMEs may be included as suggested meeting participants and differentiated by their respective relevance scores and additional information, which are described in more detail hereinafter. For example, a SME with prior experience on the project that is the subject of the electronic meeting may be given a higher relevance score than another SME with equivalent background an experience, but without specific prior experience on the project. Similarly, the participation level of each SME in prior electronic meetings may be a factor in determining a relevance score. According to an embodiment, a search tool is provided to allow users to search for meeting participants. The search tool allows a user to specify one or more attributes of desired meeting participants. Meeting intelligence apparatus 102 performs a search and provides search results that satisfy the one or more attributes specified by the user. For example, a user may enter, as attributes, one or more keywords associated with a particular subject or topic, such as “encryption,” and participants associated with the subject “encryption” are presented to the user).

Regarding claim 5, Nelson anticipates …the method of claim 1…
Nelson further anticipates …further comprising generating, by the processor, the one or more meeting recommendations based on the ML model associated with the other participants of the other meeting (¶ 147, Meeting intelligence apparatus 102 may also be configured to create new meetings based upon implicit commands. Implicit commands or requests are statements made during an electronic meeting that indicate a desire for a new meeting, even though the statements may not include an explicit specified command or request for a new meeting. For example, meeting intelligence apparatus 102 may detect, in meeting content data, statements made as part of a conversation to indicate that another meeting may be useful in discussing a particular topic. Examples of such statements include “It would be good to discuss this in a separate meeting” and “Let's setup another meeting to discuss this further.” These statements can be characterized as representing an implied request for a new electronic meeting (discloses association with other participants of the other meeting). Cognitive computing functionality provided by meeting intelligence apparatus 102 may be used to analyze statements made during an electronic meeting to determine whether an implicit command or request for a new electronic meeting has been made during an electronic meeting), (Id., ¶ 151, Electronic meeting agendas may be created manually by users and may be created with the assistance of artificial intelligence provided by meeting intelligence apparatus 102. According to one embodiment, meeting intelligence apparatus 102 participates in the creation of electronic meeting agendas by providing suggested items to be included on an electronic meeting agenda. The electronic meeting application may request that meeting intelligence apparatus 102 provide suggested agenda items for an electronic meeting. The request for suggested agenda items may include data that specifies a plurality of attributes of the new electronic meeting. For example, a request for suggested agenda items may include any of the data specified by a user in new meeting portion 234 of electronic meeting management screen 230. In response to this request, meeting intelligence apparatus 102 analyzes various types of information and provides suggested agenda items to the electronic meeting application, which displays the suggested items for a user, and allows a user to select suggested items to be included in an electronic meeting agenda).

Regarding claim 6, Nelson anticipates …the method of claim 1…
Nelson further anticipates …wherein the ML model associated with the at least one participant is further configured to facilitate capture of the meeting data during the other meeting (Id., ¶ 378, IWB appliance 1710 may also start a recording of the electronic meeting (discloses recording meeting data) from which a meeting transcript may be generated. The meeting recording and/or the meeting transcript may be stored in storage 1764), (Id., ¶ 276, A speaker table 1220 specifies one or more translation/transcription services that are likely to provide accurate results for a particular speaker. For example, translation/transcription services S1 and S2 are likely to provide accurate results when processing text or audio data, or a portion thereof, that corresponds to “Speaker A” speaking (discloses snippet associated with a participant), while translation/transcription service S3 is likely to provide accurate results when “Speaker D” is speaking), (Id., ¶ 285, In step 1302, a request is received to translate/transcribe data. For example, translation/transcription manager 1140 receives, from requestor 1110, a request to translate/transcribe data. The request specifies or includes text or audio data to be translated/transcribed. For example, the request may include text or audio data to be translated/transcribed, or a reference, such as a link, to the text or audio data to be translated/transcribed. The text or audio data may represent a completed conversation or session, such as a meeting, conversation, etc. Alternatively, the text or audio data may represent a portion of a conversation or session, and translation/transcription manager 1140 may process the text or audio data as it is generated. For example, translation/transcription manager 1140 may process text or audio data as it is generated and streamed during an electronic meeting to provide live translation/transcription services during an electronic meeting. Embodiments are not limited to requestors issuing explicit, separate requests for each portion of text or audio data to be translated/transcribed, and providing text or audio data may itself constitute a request to translate/transcribe data. For example, requestor 1110 may send a first request that represents the start of a stream of text or audio data, followed by multiple subsequent requests that represent chunks of text or audio data that comprise the stream).

Regarding claim 7, Nelson anticipates …the method of claim 1…
Nelson further anticipates …further comprising retrieving, by the processor, task metadata associated with one or more tasks assigned to the at least one participant, from one or more project management tools (Id., ¶ 141, According to one embodiment, missing information for new meetings may be provided by meeting intelligence apparatus 102 (discloses project management tools) based upon an analysis of various types of data. In the example depicted in FIG. 2E, a meeting owner was not specified. Meeting intelligence apparatus 102 may determine, based upon an analysis of prior meetings for the Pluto project, such as a first code review meeting, that Bob. H is a good candidate to be the meeting owner of the second code review meeting, and the meeting owner field may be automatically populated with Bob H (discloses metadata (i.e. meeting ownership) assigned to a participant). Other information may be considered in making the determination, such as other types of meetings for the same project, code review meetings for other projects, assigned responsibilities of project members, etc.).

Regarding claim 8, Nelson anticipates …the method of claim 1…
Nelson further anticipates …further comprising appending, by the processor, the task metadata to the meeting data (Id., ¶ 159, Once the one or more prior electronic meetings have been identified, electronic documents for the one or more prior electronic meetings, such as the agenda and/or meeting minutes of the prior meeting, are analyzed to determine the agenda items from the one or more prior electronic meetings that were not completed, as well as action items that were created during the one or more prior electronic meetings. For example, meeting intelligence apparatus 102 may examine meeting minutes from the First Code Review Meeting to identify agenda items from that were not completed, as well as action items created during that meeting. Those identified agenda items are added to the Uncompleted Agenda Items From Prior Meeting(s) and Action Items From Prior Meeting(s) categories. In the example depicted in FIG. 2I, the “Driver code for DMA board” and “Software Testing Schedule” agenda items were uncompleted from the First Code Review Meeting, and the “Verify requirements for Satlink-John E.” and “Investigate problems with DMA board—Susan R.” action items were assigned during or after the First Code Review Meeting), (Id., ¶ 301, As depicted in FIG. 14, the confidence scores may for each translated/transcribed unit of speech may be included in resulting translation/transcription data 1162 and may be used during subsequent processing. For example, confidence scores may be displayed on a graphical user interface concurrent with the display of resulting translation/transcription data 1162 to provide a visual indication of the accuracy of translated/transcribed units of speech. Confidence scores may also be included in various types of documentation, such as a meeting summary or meeting transcript. Special visual effects, such as highlighting, formatting, etc., may be used to conspicuously identify particular units of speech that have a confidence score below a specified threshold, to trigger, for example, manual editing or special processing. For example, suppose that the confidence scores for a particular unit of speech from all of the translation/transcription services that were used are below a specified threshold…).

    PNG
    media_image1.png
    389
    561
    media_image1.png
    Greyscale


Regarding claim 9, Nelson anticipates …the method of claim 1…
Nelson further anticipates …further comprising training, by the processor, the ML model associated with the at least one participant based on the meeting data associated with the at least one participant (Nelson, ¶ 271, According to one embodiment, translation/transcription server 1130 includes a translation/transcription manager 1140 that implements one or more heuristics, decision logic, algorithms, intelligence, natural language processing, natural language classifying, learning, etc., to perform the functionality described herein. In addition, as described in more detail hereinafter, the heuristics, decision logic, algorithms etc., used by translation/transcription manager 1140 may be dynamic and change over time via user feedback), (Id., ¶ 297, Translation/transcription data 1172, 1182, 1192 may also include metadata that specifies one or more attributes of translation/transcription data 1172, 1182, 1192, such as timestamp information, data size information, information about content, including context, speaker, location, etc. The metadata may include data that is manually specified by a user, for example during configuration or training (discloses training a machine learning model), and data that is determined by translation/transcription services 1170, 1180, 1190), (Id., ¶ 276, A speaker table 1220 specifies one or more translation/transcription services that are likely to provide accurate results for a particular speaker. For example, translation/transcription services S1 and S2 are likely to provide accurate results when processing text or audio data, or a portion thereof, that corresponds to “Speaker A” speaking (discloses snippet associated with a participant), while translation/transcription service S3 is likely to provide accurate results when “Speaker D” is speaking), (Id., ¶ 285, In step 1302, a request is received to translate/transcribe data. For example, translation/transcription manager 1140 receives, from requestor 1110, a request to translate/transcribe data. The request specifies or includes text or audio data to be translated/transcribed. For example, the request may include text or audio data to be translated/transcribed, or a reference, such as a link, to the text or audio data to be translated/transcribed. The text or audio data may represent a completed conversation or session, such as a meeting, conversation, etc. Alternatively, the text or audio data may represent a portion of a conversation or session, and translation/transcription manager 1140 may process the text or audio data as it is generated. For example, translation/transcription manager 1140 may process text or audio data as it is generated and streamed during an electronic meeting to provide live translation/transcription services during an electronic meeting. Embodiments are not limited to requestors issuing explicit, separate requests for each portion of text or audio data to be translated/transcribed, and providing text or audio data may itself constitute a request to translate/transcribe data. For example, requestor 1110 may send a first request that represents the start of a stream of text or audio data, followed by multiple subsequent requests that represent chunks of text or audio data that comprise the stream).

Regarding claim 10, Nelson anticipates …A central server, comprising: a memory device comprising a set of instructions (Nelson, ¶ 112, A computer may be a client and/or a server. Any reference to “a computer” herein may mean one or more computers, unless expressly stated otherwise. Each of the logical and/or functional units depicted in any of the figures or described herein may be implemented using any of the techniques further described herein in connection with FIG. 21), (Id., ¶ 288, Translation/transcription manager 1140 therefore includes the translated/transcribed version of the UOS.sub.1 provided by translation/transcription service 1170 in the resulting translation/transcription data 1162. This may be performed, for example, by translation/transcription manager 1140 invoking functionality to cause the translated/transcribed version of the first unit of speech (UOS.sub.1) provided by translation/transcription service 1170 to be copied and/or moved into resulting translation/transcription data 1162, which may be stored in a memory area designated for resulting translation/transcription data. This process is performed for each of the other units of speech until all of the units of speech have been processed);
a processor communicatively coupled with the memory device, wherein the processor is configured to: identify, by a processor in real time, a trigger event initiated by at least one participant of the meeting, wherein the trigger event is indicative of at least a reference to meeting metadata associated with the meeting (Nelson, ¶ 345, Processor 1762 may be implemented by any number and types of processors and storage 1764 may be implemented by any number and types of memories, including volatile memory and non-volatile memory, which may vary depending upon a particular implementation), (Id., ¶ 109, The tasks may include a wide variety of tasks, such as agenda creation, participant selection, real-time meeting management, meeting content supplementation, and post-meeting processing), (Id., ¶ 297, Translation/transcription data 1172, 1182, 1192 may also include metadata that specifies one or more attributes of translation/transcription data (discloses transcription metadata) 1172, 1182, 1192, such as timestamp information, data size information, information about content, including context, speaker, location, etc. The metadata may include data that is manually specified by a user, for example during configuration or training, and data that is determined by translation/transcription services 1170, 1180, 1190), (Id., ¶ 301, As depicted in FIG. 14, the confidence scores may for each translated/transcribed unit of speech may be included in resulting translation/transcription data 1162 and may be used during subsequent processing. For example, confidence scores may be displayed on a graphical user interface concurrent with the display of resulting translation/transcription data 1162 to provide a visual indication of the accuracy of translated/transcribed units of speech. Confidence scores may also be included in various types of documentation, such as a meeting summary or meeting transcript. Special visual effects, such as highlighting, formatting, etc., may be used to conspicuously identify particular units of speech that have a confidence score below a specified threshold, to trigger, for example, manual editing or special processing. For example, suppose that the confidence scores for a particular unit of speech from all of the translation/transcription services that were used are below a specified threshold…), (Id., ¶ 302, As depicted in FIG. 14, resulting translation/transcription data 1162 may have corresponding metadata that specifies or more attributes of resulting translation/transcription data 1162 such as the source of each of the units of speech, i.e., translation/transcription data 1172, 1182, or 1192, data size information, information about content, including context, speaker, location, etc. The metadata may be generated by translation/transcription services 1170, 1180, 1190, and/or by translation/transcription manager 1140, and stored as part of or separate from translation/transcription data 1172, 1182, or 1192 and resulting translation/transcription data 1162), (Id., ¶ 285, In step 1302, a request is received to translate/transcribe data (discloses trigger event indicative of a reference to transcription metadata). For example, translation/transcription manager 1140 receives, from requestor 1110, a request to translate/transcribe data. The request specifies or includes text or audio data to be translated/transcribed. For example, the request may include text or audio data to be translated/transcribed, or a reference, such as a link, to the text or audio data to be translated/transcribed. The text or audio data may represent a completed conversation or session, such as a meeting, conversation, etc. Alternatively, the text or audio data may represent a portion of a conversation or session, and translation/transcription manager 1140 may process the text or audio data as it is generated. For example, translation/transcription manager 1140 may process text or audio data as it is generated and streamed during an electronic meeting to provide live translation/transcription services during an electronic meeting. Embodiments are not limited to requestors issuing explicit, separate requests for each portion of text or audio data to be translated/transcribed, and providing text or audio data may itself constitute a request to translate/transcribe data).
recording meeting data associated with the at least one participant of the meeting for a determined duration to generate a meeting snippet, wherein the recording is based on the identified trigger, wherein the meeting snippet is associated with the at least one participant (Id., ¶ 378, IWB appliance 1710 may also start a recording of the electronic meeting (discloses recording meeting data) from which a meeting transcript may be generated. The meeting recording and/or the meeting transcript may be stored in storage 1764), (Id., ¶ 276, A speaker table 1220 specifies one or more translation/transcription services that are likely to provide accurate results for a particular speaker. For example, translation/transcription services S1 and S2 are likely to provide accurate results when processing text or audio data, or a portion thereof, that corresponds to “Speaker A” speaking (discloses snippet associated with a participant), while translation/transcription service S3 is likely to provide accurate results when “Speaker D” is speaking), (Id., ¶ 285, In step 1302, a request is received to translate/transcribe data. For example, translation/transcription manager 1140 receives, from requestor 1110, a request to translate/transcribe data. The request specifies or includes text or audio data to be translated/transcribed. For example, the request may include text or audio data to be translated/transcribed, or a reference, such as a link, to the text or audio data to be translated/transcribed. The text or audio data may represent a completed conversation or session, such as a meeting, conversation, etc. Alternatively, the text or audio data may represent a portion of a conversation or session, and translation/transcription manager 1140 may process the text or audio data as it is generated. For example, translation/transcription manager 1140 may process text or audio data as it is generated and streamed during an electronic meeting to provide live translation/transcription services during an electronic meeting. Embodiments are not limited to requestors issuing explicit, separate requests for each portion of text or audio data to be translated/transcribed, and providing text or audio data may itself constitute a request to translate/transcribe data. For example, requestor 1110 may send a first request that represents the start of a stream of text or audio data, followed by multiple subsequent requests that represent chunks of text or audio data that comprise the stream).
train a machine learning (ML) model associated with the at least one participant based on the meeting snippet associated with the at least one participant (Id., ¶ 271, According to one embodiment, translation/transcription server 1130 includes a translation/transcription manager 1140 that implements one or more heuristics, decision logic, algorithms, intelligence, natural language processing, natural language classifying, learning, etc., to perform the functionality described herein. In addition, as described in more detail hereinafter, the heuristics, decision logic, algorithms etc., used by translation/transcription manager 1140 may be dynamic and change over time via user feedback), (Id., ¶ 276, A speaker table 1220 specifies one or more translation/transcription services that are likely to provide accurate results for a particular speaker. For example, translation/transcription services S1 and S2 are likely to provide accurate results when processing text or audio data, or a portion thereof, that corresponds to “Speaker A” speaking (discloses snippet associated with a participant), while translation/transcription service S3 is likely to provide accurate results when “Speaker D” is speaking), (Id., ¶ 297, Translation/transcription data 1172, 1182, 1192 may also include metadata that specifies one or more attributes of translation/transcription data 1172, 1182, 1192, such as timestamp information, data size information, information about content, including context, speaker, location, etc. The metadata may include data that is manually specified by a user, for example during configuration or training (discloses training a machine learning model), and data that is determined by translation/transcription services 1170, 1180, 1190), (Id., ¶ 410, one or more processes on IWB appliance 1710, such as meeting manager 1756, may analyze IWB appliance usage information 1768 to identify usage patterns for prior electronic meetings. This may include the use of any number and types of heuristics, algorithms, machine learning, artificial intelligence, etc.);
and generate one or more meeting recommendations by utilizing the trained ML model, wherein the one or more meeting recommendations include meeting metadata for another meeting (Id., ¶ 147, Meeting intelligence apparatus 102 may also be configured to create new meetings based upon implicit commands. Implicit commands or requests are statements made during an electronic meeting that indicate a desire for a new meeting, even though the statements may not include an explicit specified command or request for a new meeting. For example, meeting intelligence apparatus 102 may detect, in meeting content data, statements made as part of a conversation to indicate that another meeting may be useful in discussing a particular topic. Examples of such statements include “It would be good to discuss this in a separate meeting” and “Let's setup another meeting to discuss this further.” These statements can be characterized as representing an implied request for a new electronic meeting. Cognitive computing functionality provided by meeting intelligence apparatus 102 may be used to analyze statements made during an electronic meeting to determine whether an implicit command or request for a new electronic meeting has been made during an electronic meeting), (Id., ¶ 151, Electronic meeting agendas may be created manually by users and may be created with the assistance of artificial intelligence provided by meeting intelligence apparatus 102. According to one embodiment, meeting intelligence apparatus 102 participates in the creation of electronic meeting agendas by providing suggested items to be included on an electronic meeting agenda. The electronic meeting application may request that meeting intelligence apparatus 102 provide suggested agenda items for an electronic meeting. The request for suggested agenda items may include data that specifies a plurality of attributes of the new electronic meeting. For example, a request for suggested agenda items may include any of the data specified by a user in new meeting portion 234 of electronic meeting management screen 230. In response to this request, meeting intelligence apparatus 102 analyzes various types of information and provides suggested agenda items to the electronic meeting application, which displays the suggested items for a user, and allows a user to select suggested items to be included in an electronic meeting agenda).

Regarding claims 11-18, these claims recite limitations substantially similar to those in claims 2-9, respectively, and are rejected for the same reasons as stated above.

Regarding claim 19, Nelson anticipates …A non-transitory computer-readable medium having stored thereon, computer-readable instructions, which when executed by a computer, causes a processor in the computer to execute operations, the operations comprising: identifying, in real time, a trigger event initiated by at least one participant of the meeting, wherein the trigger event is indicative of at least a reference to meeting metadata associated with the meeting (Nelson, ¶ 422, According to one embodiment, those techniques are performed by computer system 2300 in response to processor 2304 processing instructions stored in main memory 2306. Such instructions may be read into main memory 2306 from another non-transitory computer-readable medium, such as storage device 2310. Processing of the instructions contained in main memory 2306 by processor 2304 causes performance of the functionality described herein. In alternative embodiments, hard-wired circuitry may be used in place of or in combination with software instructions to implement the embodiments. Thus, embodiments are not limited to any specific combination of hardware circuitry and software), (Id., ¶ 345, Processor 1762 may be implemented by any number and types of processors and storage 1764 may be implemented by any number and types of memories, including volatile memory and non-volatile memory, which may vary depending upon a particular implementation), (Id., ¶ 109, The tasks may include a wide variety of tasks, such as agenda creation, participant selection, real-time meeting management, meeting content supplementation, and post-meeting processing), (Id., ¶ 297, Translation/transcription data 1172, 1182, 1192 may also include metadata that specifies one or more attributes of translation/transcription data (discloses transcription metadata) 1172, 1182, 1192, such as timestamp information, data size information, information about content, including context, speaker, location, etc. The metadata may include data that is manually specified by a user, for example during configuration or training, and data that is determined by translation/transcription services 1170, 1180, 1190), (Id., ¶ 301, As depicted in FIG. 14, the confidence scores may for each translated/transcribed unit of speech may be included in resulting translation/transcription data 1162 and may be used during subsequent processing. For example, confidence scores may be displayed on a graphical user interface concurrent with the display of resulting translation/transcription data 1162 to provide a visual indication of the accuracy of translated/transcribed units of speech. Confidence scores may also be included in various types of documentation, such as a meeting summary or meeting transcript. Special visual effects, such as highlighting, formatting, etc., may be used to conspicuously identify particular units of speech that have a confidence score below a specified threshold, to trigger, for example, manual editing or special processing. For example, suppose that the confidence scores for a particular unit of speech from all of the translation/transcription services that were used are below a specified threshold…), (Id., ¶ 302, As depicted in FIG. 14, resulting translation/transcription data 1162 may have corresponding metadata that specifies or more attributes of resulting translation/transcription data 1162 such as the source of each of the units of speech, i.e., translation/transcription data 1172, 1182, or 1192, data size information, information about content, including context, speaker, location, etc. The metadata may be generated by translation/transcription services 1170, 1180, 1190, and/or by translation/transcription manager 1140, and stored as part of or separate from translation/transcription data 1172, 1182, or 1192 and resulting translation/transcription data 1162), (Id., ¶ 285, In step 1302, a request is received to translate/transcribe data (discloses trigger event indicative of a reference to transcription metadata). For example, translation/transcription manager 1140 receives, from requestor 1110, a request to translate/transcribe data. The request specifies or includes text or audio data to be translated/transcribed. For example, the request may include text or audio data to be translated/transcribed, or a reference, such as a link, to the text or audio data to be translated/transcribed. The text or audio data may represent a completed conversation or session, such as a meeting, conversation, etc. Alternatively, the text or audio data may represent a portion of a conversation or session, and translation/transcription manager 1140 may process the text or audio data as it is generated. For example, translation/transcription manager 1140 may process text or audio data as it is generated and streamed during an electronic meeting to provide live translation/transcription services during an electronic meeting. Embodiments are not limited to requestors issuing explicit, separate requests for each portion of text or audio data to be translated/transcribed, and providing text or audio data may itself constitute a request to translate/transcribe data).
recording, meeting data associated with the at least one participant of the meeting for a determined duration to generate a meeting snippet, wherein the recording is based on the identified trigger, wherein the meeting snippet is associated with the at least one participant (Id., ¶ 378, IWB appliance 1710 may also start a recording of the electronic meeting (discloses recording meeting data) from which a meeting transcript may be generated. The meeting recording and/or the meeting transcript may be stored in storage 1764), (Id., ¶ 276, A speaker table 1220 specifies one or more translation/transcription services that are likely to provide accurate results for a particular speaker. For example, translation/transcription services S1 and S2 are likely to provide accurate results when processing text or audio data, or a portion thereof, that corresponds to “Speaker A” speaking (discloses snippet associated with a participant), while translation/transcription service S3 is likely to provide accurate results when “Speaker D” is speaking), (Id., ¶ 285, In step 1302, a request is received to translate/transcribe data. For example, translation/transcription manager 1140 receives, from requestor 1110, a request to translate/transcribe data. The request specifies or includes text or audio data to be translated/transcribed. For example, the request may include text or audio data to be translated/transcribed, or a reference, such as a link, to the text or audio data to be translated/transcribed. The text or audio data may represent a completed conversation or session, such as a meeting, conversation, etc. Alternatively, the text or audio data may represent a portion of a conversation or session, and translation/transcription manager 1140 may process the text or audio data as it is generated. For example, translation/transcription manager 1140 may process text or audio data as it is generated and streamed during an electronic meeting to provide live translation/transcription services during an electronic meeting. Embodiments are not limited to requestors issuing explicit, separate requests for each portion of text or audio data to be translated/transcribed, and providing text or audio data may itself constitute a request to translate/transcribe data. For example, requestor 1110 may send a first request that represents the start of a stream of text or audio data, followed by multiple subsequent requests that represent chunks of text or audio data that comprise the stream).
training, a machine learning (ML) model associated with the at least one participant based on the meeting snippet associated with the at least one participant (Id., ¶ 271, According to one embodiment, translation/transcription server 1130 includes a translation/transcription manager 1140 that implements one or more heuristics, decision logic, algorithms, intelligence, natural language processing, natural language classifying, learning, etc., to perform the functionality described herein. In addition, as described in more detail hereinafter, the heuristics, decision logic, algorithms etc., used by translation/transcription manager 1140 may be dynamic and change over time via user feedback), (Id., ¶ 276, A speaker table 1220 specifies one or more translation/transcription services that are likely to provide accurate results for a particular speaker. For example, translation/transcription services S1 and S2 are likely to provide accurate results when processing text or audio data, or a portion thereof, that corresponds to “Speaker A” speaking (discloses snippet associated with a participant), while translation/transcription service S3 is likely to provide accurate results when “Speaker D” is speaking), (Id., ¶ 297, Translation/transcription data 1172, 1182, 1192 may also include metadata that specifies one or more attributes of translation/transcription data 1172, 1182, 1192, such as timestamp information, data size information, information about content, including context, speaker, location, etc. The metadata may include data that is manually specified by a user, for example during configuration or training (discloses training a machine learning model), and data that is determined by translation/transcription services 1170, 1180, 1190), (Id., ¶ 410, one or more processes on IWB appliance 1710, such as meeting manager 1756, may analyze IWB appliance usage information 1768 to identify usage patterns for prior electronic meetings. This may include the use of any number and types of heuristics, algorithms, machine learning, artificial intelligence, etc.);
and generating, one or more meeting recommendations by utilizing the trained ML model, wherein the one or more meeting recommendations include meeting metadata for another meeting (Id., ¶ 147, Meeting intelligence apparatus 102 may also be configured to create new meetings based upon implicit commands. Implicit commands or requests are statements made during an electronic meeting that indicate a desire for a new meeting, even though the statements may not include an explicit specified command or request for a new meeting. For example, meeting intelligence apparatus 102 may detect, in meeting content data, statements made as part of a conversation to indicate that another meeting may be useful in discussing a particular topic. Examples of such statements include “It would be good to discuss this in a separate meeting” and “Let's setup another meeting to discuss this further.” These statements can be characterized as representing an implied request for a new electronic meeting. Cognitive computing functionality provided by meeting intelligence apparatus 102 may be used to analyze statements made during an electronic meeting to determine whether an implicit command or request for a new electronic meeting has been made during an electronic meeting), (Id., ¶ 151, Electronic meeting agendas may be created manually by users and may be created with the assistance of artificial intelligence provided by meeting intelligence apparatus 102. According to one embodiment, meeting intelligence apparatus 102 participates in the creation of electronic meeting agendas by providing suggested items to be included on an electronic meeting agenda. The electronic meeting application may request that meeting intelligence apparatus 102 provide suggested agenda items for an electronic meeting. The request for suggested agenda items may include data that specifies a plurality of attributes of the new electronic meeting. For example, a request for suggested agenda items may include any of the data specified by a user in new meeting portion 234 of electronic meeting management screen 230. In response to this request, meeting intelligence apparatus 102 analyzes various types of information and provides suggested agenda items to the electronic meeting application, which displays the suggested items for a user, and allows a user to select suggested items to be included in an electronic meeting agenda).

Regarding claim 20, this claim recites limitations substantially similar to those in claim 2, and is rejected for the same reasons as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldsmith et al., U.S. Publication No. 2014/0188541 discloses situational and global context aware calendar, communications, and relationship management.
Avrahami et al., U.S. Publication No. 2018/0204128 discloses systems and methods for context aware redirection based on machine-learning.
	Alagianambi et al., U.S. Patent No. 11,119,985 discloses apparatuses, methods, and computer program products for the programmatic documentation of extrinsic event based data objects in a collaborative documentation service.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624